DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wedel et al (US 5052396).
Regarding claim 1, Wedel et al (hereafter Wedel) discloses double-sided needle groove, characterized in that, the double sided needle groove (520) has comprising an axisymmetric outer contour (symmetric about axis in image below, figure 5), and is provided at one side with at least one needle slot a (524, 526, 528) and at the other side with at least one needle slot b (532), figure 5), the needle slot b (2) is fan-shaped (slot 532 and 535, figures 6 and 7, see image below), the number of the needle slot a (524, 526, 528) is three, and the number of the needle slot b (532) is one (since the claim is comprising, this limitation does not limit side 535 to having only one slot, furthermore slot 530 can be interpreted at a needle slot c), the double-sided needle groove is respectively provided, at two sides thereof (side at reference numeral 540 and 538), a rotating convex half shaft a (523) and a rotating convex half shaft b (534), which are symmetric about a centerline of the outer contour of the double-sided needle groove (shaft 



    PNG
    media_image1.png
    389
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    350
    465
    media_image2.png
    Greyscale

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jingu (US 4489730) in view of Wedel et al (US 5052396). 
Regarding claim 1, Jingu discloses double-sided needle groove, characterized in that, the double sided needle groove (32, figures 1a, 4) has comprising an axisymmetric outer contour (figures 1a, 4), and is provided at one side with at least one needle slot a (Figure 1A, 42; Figure 4, 54a, 54b, 54c, 54d) and at the other side with at least one needle slot b (Figure 1a, 44; Figure 4, 42), the number of the needle slot a (Figure 4, 54a, 54b, 54c) is three, and the number of the needle slot b (Figure 4, 44) is one, wherein the double-sided needle groove is respectively provided, at two sides thereof (40, 41), a rotating convex half shaft a and a rotating convex half shaft b, which are symmetric about a centerline of the outer contour of the double-sided needle groove (Figure 1a, 4). Jingu does not disclose that the needle slot b (2) is fan-shaped.  However, Wedel discloses it was known in the art at the time of the invention for needle grooves to be fan-shaped (slot 532 and 535, figures 6 and 7). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the needle slots of Jingu also fan-shaped, as disclosed as a known shape for needle slots at the time of the invention by Wedel, since it has been held that where the general conditions of a claim are disclosed in the prior art, a change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 5, Jingu in view of Wedel discloses all of the limitations set forth in claim 1, wherein Jingu further teaches, the rotating convex half shaft a (40) and the rotating convex half shaft b (41) are provided with a notch a (38) and a notch b (39) respectively, which are symmetric about the centerline of the outer contour of the double-sided needle groove.

Regarding claim 15, Jingu in view of Wedel teaches all of the limitations set forth in claim 11, wherein Jingu further teaches, the rotating convex half shaft a (40) and the rotating convex half shaft b (41) are provided with a notch a (38) and a notch b (39) respectively, which are symmetric about the centerline of the outer contour of the double-sided needle groove.

 Allowable Subject Matter
Claims 6, 9 and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6, 9, and 10 have not been rejected over the prior art (Jingu (US 4489730) in view of Wedel et al (US 5052396), see image above) because applicants arguments filed 8/14/2020 on page 7 of 8 are persuasive, since there is no suggestion, teaching, or motivation to produce the claimed invention in claims 6, 9, and 10. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH T DANG/             Primary Examiner, Art Unit 3771